J-A27045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RUBEN JUNIOR PAGAN                         :
                                               :
                       Appellant               :   No. 1289 EDA 2020

              Appeal from the PCRA Order Entered March 25, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0001803-2016

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RUBEN PAGAN                                :
                                               :
                       Appellant               :   No. 1763 EDA 2020

                Appeal from the Order Entered March 25, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0001803-2016


BEFORE:      STABILE, J., NICHOLS, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                      FILED: DECEMBER 31, 2020

        Appellant, Ruben Junior Pagan, pro se, appeals from the order entered

March 25, 2020, that denied his first petition filed under the Post Conviction

Relief Act (“PCRA”).1 We affirm.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541–9546.
J-A27045-20


      On April 19, 2017, a jury convicted Appellant of --

      eight counts of robbery, three counts each of recklessly
      endangering another person and terroristic threats, one count
      each of theft by unlawful taking, receiving stolen property,
      possessing instruments of crime, and conspiracy, and his bench
      trial conviction for persons not to possess firearms.1
         1
           18 Pa.C.S.A. §§ 3701(a)(1)(ii), (iv), (v); 2705;
         2706(a)(1); 3921(a); 3925(a); 907(a); 903(a)(1);
         6105(a)(1), respectively.

      ...

      [T]he [trial] court sentenced Appellant on August 30, 2017, to an
      aggregate term of ten (10) to twenty (20) years’ imprisonment.

Commonwealth v. Pagan, No. 2872 EDA 2017, unpublished memorandum

at 1, 3 (Pa. Super. filed August 14, 2018). Appellant filed a direct appeal,

challenging the weight of the evidence, and this Court affirmed his judgment

of sentence on August 14, 2018. Id. at 1-2. On April 29, 2019, Appellant

filed his first, pro se, timely PCRA petition. The PCRA court appointed counsel

to represent Appellant. On March 25, 2020, the PCRA court dismissed the

PCRA petition and granted counsel’s request to withdraw. On April 29, 2020,

Appellant filed a pro se notice of appeal that appears on its face to be untimely

filed. However, on March 17, 2020, this Court entered a Judicial Emergency

Order in response to the coronavirus disease 2019 (“COVID-19”) pandemic

stating, “All timelines imposed by Pennsylvania Rule of Appellate Procedure

903, for appeals from orders entered between March 17, 2020, and April 17,

2020, that would be subject to the Superior Court’s jurisdiction, are

EXTENDED by 30 days.” Accordingly, Appellant’s notice is deemed timely.



                                      -2-
J-A27045-20


      Appellant presents the following issues for our review:

      1.   Whether the verdict reached by the jury was contrary to the
      weight of the evidence.

      2.    Whether Elliot Knight was manipulated by the District
      Attorney’s Office by not authenticated his signed and notarized
      affidavit by a public notary[.] [sic]

Appellant’s Brief at § IV.

      Appellant’s first issue is waived, because he challenged the weight of

the evidence as part of his direct appeal. A PCRA claim will not be reviewed

if the claim had been previously litigated. See 42 Pa.C.S. §§ 9543(a)(3) (to

be eligible for relief under the PCRA, “the allegation of error” may not have

“been previously litigated”), 9544(a)(2) (“an issue has been previously

litigated if . . . the highest appellate court in which the petitioner could have

had review as a matter of right has ruled on the merits of the issue”).

      The entirety of the argument in his appellate brief for his second claim

is: “Elliot Knight clearly stated in an affidavit signed and notarized that he

was forced to say Appellant co-operated in robbery to have a stronger

argument at trial and a lighter sentence was given to Elliot Knight for it.”

Appellant’s Brief at § VII (unnecessary capitalization omitted).         Appellant

provides no citations to the record, to case law, or to any other supporting

authority for this issue; his claim is thus waived. See Kelly v. The Carman

Corporation, 229 A.3d 634, 656 (Pa. Super. 2020) (citing Pa.R.A.P. 2119(a)

(argument     shall   include   citation   of   authorities);   see   also,   e.g.,

Commonwealth v. Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011) (without a


                                       -3-
J-A27045-20


“developed, reasoned, supported, or even intelligible argument[, t]he matter

is waived for lack of development”); In re Estate of Whitley, 50 A.3d 203,

209 (Pa. Super. 2012) (“The argument portion of an appellate brief must

include a pertinent discussion of the particular point raised along with

discussion and citation of pertinent authorities[; t]his Court will not consider

the merits of an argument which fails to cite relevant case or statutory

authority” (internal citations and quotation marks omitted)); Lackner v.

Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (arguments not appropriately

developed -- including those where party has failed to cite authority -- are

waived on appeal).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/20




                                     -4-